DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1-2, 6, 16, 50 are amended and filed on 7/7/2021.
Claims 3, 8 are canceled. 
Specification is amended and filed on 7/7/2021.
The amendment to the claims 1-2, 6, 50 overcome the claim objection and 112 rejection in the action mailed on 6/2/2021.
The drawing’ objection in the action mailed on 6/2/2021 is overcome by cancelation of claim 8
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irving Fishman on 9/2/2021.
In line 7 of claim1, “said temporary locking engagement” is changed to “a temporary locking engagement”.
In line 31-32 of claim1, “and optionally tapering” changed to “and/or tapering”.
In line 35 of claim 1, “optional tapering” is changed to “tapering”.
In line 7 of claim50, “said temporary locking engagement” changed to “a temporary locking engagement”.
In line 29 of claim1, “and optionally tapering” changed to “and/or tapering”.
In line 35 of claim 1, “optional tapering” is changed to “tapering”.
Allowable Subject Matter
Claims 1-2, 6, 9, 13-14, 16, 20-21, 26, 28, 30, 32, 34, 36, 38, 40, 42-50 are allowed.
As to claim 1, a cartridge device comprising: a rigid body portion, at least one temporary locking engagement capable portion, a tube portion which comprises a corrugated portion and wherein said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion so that the external wall has radially outward peaks and radially inward valleys defining said corrugations and said internal wall not having any radially outward or radially inward peaks and valleys, said internal wall of said tube portion being smooth and/or tapering in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Riebi et al. (US. 5947728)(“Riebi”) is the closest prior art of record. Even though Riebi discloses a cartridge device comprising: a rigid body portion, at least one temporary locking engagement capable portion, a tube portion, Riebi fails to disclose a corrugated portion and wherein said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion so that the external wall has radially outward peaks and radially inward valleys defining said corrugations 
As to claim 50, a cartridge device comprising: a rigid body portion, at least one temporary locking engagement capable portion, a tube portion which comprises a corrugated portion and wherein said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion so that the external wall has radially outward peaks and radially inward valleys defining said corrugations and said internal wall not having any radially outward or radially inward peaks and valleys, said internal wall of said tube portion being smooth and/or tapering in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Riebi et al. (US. 5947728)(“Riebi”) is the closest prior art of record. Even though Riebi discloses a cartridge device comprising: a rigid body portion, at least one temporary locking engagement capable portion, a tube portion, Riebi fails to disclose a corrugated portion and wherein said corrugated portion being on the external wall of said tube portion and extending partially through said wall of said tube portion toward said internal wall of said tube portion but not extending completely to the internal wall of said tube portion so that the external wall has radially outward peaks and radially inward valleys defining said corrugations and said internal wall not having any radially outward or radially inward peaks and valleys, said internal wall of said tube portion being smooth and/or tapering.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	Response to Arguments
Applicant’s arguments, see remark, filed 7/72021, with respect to corrugated portion as amended in claim 1 and claim 50 have been fully considered and are persuasive.  The 103 rejection of claims 1, 50  has been withdrawn. 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783